Citation Nr: 9913810	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an enlarged atrium.

3.  Entitlement to service connection for elevated uric acid 
levels.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran had active military service from December 1971 to 
December 1973, from May 1975 to May 1978, and from October 
1981 to August 1996.

In a May 1997 VA form VA form 21-526 (Veteran's Application 
for Compensation or Pension), the veteran requested 
consideration of a claim for service connection for a liver 
disorder, which he characterized as elevated liver studies.  
As that claim has not been adjudicated, it is referred to the 
RO for appropriate action.

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for hearing loss, that issue will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has an enlarged atrium.

2.  There is no competent medical evidence which links 
current elevated uric acid levels (hyperuricemia) to the 
veteran's periods of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an enlarged atrium is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  The veteran's claim of entitlement to service connection 
for elevated uric acid levels is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as in the case of 
organic heart disease which is manifested to a degree of 10 
percent within one year of separation from service. See 38 
C.F.R. §§ 3.307, 3.309 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus, or 
relationship, between the in-service injury or disease and 
the current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Enlarged Atrium.

The veteran's service medical records are negative for any 
heart abnormalities.  

A July 1997 VA radiology report noted that X-rays were taken 
of the veteran's chest, which revealed he had clear lungs, 
and his cardiac and mediastinal silhouettes were within 
normal limits.

A September 1997 VA examination report noted that the veteran 
indicated that, during his separation examination, he was 
told that he had an enlarged right atrium.  However, upon 
examination, the veteran did not have chest pain, and X-rays 
of his chest did not show any enlargement.  Additionally, the 
examiner noted that the electrocardiogram evaluation 
performed on the veteran at his separation examination showed 
he had normal sinus rhythm at that time, with no atrial or 
ventricular hypertrophy. The diagnosis was right atrium 
enlargement, by history.   

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from an enlarged atrium or any organic 
heart disorder associated with an enlarged atrium.  The 
veteran has thus failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a current disability.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for an enlarged atrium, the Board concludes that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  


III.  Elevated Uric Acid Levels.

The veteran's service medical records are negative for any 
indication of elevated uric acid levels or hyperuricemia.  

A September 1997 VA examination report showed that a complete 
blood count, a chemistry-18 evaluation, and an erythrocyte 
sedimentation rate were performed to evaluate the veteran's 
osteoarthritic condition, which revealed a normal 
sedimentation rate of 2.  However, the tests also revealed 
the veteran's uric acid levels were elevated at 10.4. 
Diagnoses included hyperuricemia (gout).

After a review of the claims file, the Board finds that there 
is no competent medical  evidence of a nexus between current 
hyperuricemia and any incident or manifestation during the 
veteran's periods of active service. The veteran has thus 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
his period of service and the current disability. In the 
absence of competent medical evidence to support the claim of 
service connection for elevated uric acid levels, the Board 
concludes that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
must be denied on that basis.  38 U.S.C.A. § 5107(a).

IV.  Conclusion.

The Board observes the claims file contains various 
statements by the veteran that he suffers from an enlarged 
atrium and elevated uric acid levels which are related to his 
period of service.  While the Board does not question the 
sincerity of the veteran's beliefs, the veteran is, as a 
layperson, not qualified to offer a medical opinion regarding 
the existence of a disability or the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

As the veteran has failed to meet his initial burden of 
submitting evidence which would well-ground his claims of 
service connection for an enlarged atrium and elevated uric 
acid levels, VA is under no duty to assist the veteran in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997).  Giving the benefit of 
the doubt to a claimant does not relieve the claimant of 
carrying the burden of establishing a "well grounded" 
claim, and there is nothing in the text of section 5107 to 
suggest that the VA has a duty to assist the claimant until 
he or she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Epps.  Also, a veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  Therefore, the Board 
finds that, as the veteran has not shown that his claims of 
service connection for an enlarged atrium and elevated uric 
acid levels are well grounded, VA has no duty to afford him 
additional examinations.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the veteran's 
claims for service connection for an enlarged atrium and 
elevated uric acid levels.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for service connection, and the reasons why his 
current claims have failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Service connection for an enlarged atrium is denied.

Service connection for elevated uric acid levels is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for hearing loss is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
However, as the Board is not satisfied that all relevant 
facts have been properly and sufficiently developed, the 
veteran's claim is remanded to the RO for additional 
development.  See 38 U.S.C.A. § 5107(a) (West 1991).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.
 
In this case, the veteran's various DD Form 214s show that 
one of his specialties while on active duty was infantryman. 
An audiological examination at service separation showed pure 
tone thresholds, in decibels, for the left ear were 20, 25, 
10, 20, 20, and for the right ear were 30, 25, 5, 20, 20, 
measured at 500, 1000, 2000, 3000, and 4000 Hertz.

A September 1997 VA examination report noted that the veteran 
complained of having to hear the television louder than he 
used to, and having difficulty distinguishing once voice from 
another. The examiner noted that the veteran's separation 
examination showed that he had hearing loss at the 3000 to 
6000 Hertz  range, which might have been due to his exposure 
to light weapons infantry and mortar machine guns, as well as 
to his usage of military vehicles.

A January 1998 VA examination report showed that  the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 25, 20, 15, 20, 20, and for the right ear were 25, 20, 
10, 10, 15, measured at 500, 1000, 2000, 3000, and 4000 
Hertz.  The veteran's speech recognition in the left ear was 
100 percent, and in the right ear was 92 percent. The 
examiner found that the veteran's hearing acuity was within 
normal limits in both ears, his speech recognition was 
excellent in both ears, and his acoustic impedance measures 
were in agreement with his puretones.

The Board finds that there are discrepancies in the medical 
evidence concerning the veteran's auditory acuity, given the 
finding in September 1997 that the veteran had hearing loss 
at separation from service and a finding in January 1998 that 
speech discrimination in the right ear was less than 94 
percent, while the examiner in January 1998 apparently made a 
finding of no hearing loss disability.  The Board finds that, 
in order to conclusively determine whether the veteran 
currently has hearing loss disability, under VA standards, 
and, if so, the likely etiology of the disability, the 
veteran should be scheduled for a VA examination by an 
examiner who should review and take into consideration the 
veteran's entire medical history prior to rendering a 
diagnosis. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.325 (1998); Epps v. Gober, 126 F. 3d 1464 (1997); see 
also Slater v. Brown, 9 Vet. App. 240, 244 (1996).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently hearing loss.  All indicated 
studies, including audiological testing, 
should be performed, and the claims file 
must be made available to the examiner 
for review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that a current hearing 
loss disability in either ear, under VA 
standards, if found, is related to 
acoustic trauma during active service.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should readjudicate the 
issue of entitlement to service 
connection for hearing loss. If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purposes of this REMAND are to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 


